309 N.Y. 726 (1955)
Ettore Mancuso, Appellant,
v.
Board of Education of Schenectady City School District, Respondent.
Court of Appeals of the State of New York.
Argued April 27, 1955.
Decided July 8, 1955
Ettore Mancuso, appellant in person.
Orrin G. Judd, Abraham S. Clayman and Earle K. Moore for respondent.
Daniel E. Kelly for Board of Education of the Rye City School District, amicus curię, in support of respondent's position.
Jacob K. Javits, Attorney-General (Henry S. Manley, Ruth Kessler Toch and Milton Alpert of counsel), in his statutory capacity under section 71 of the Executive Law.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed, with costs; no opinion.